a CASSETTE COTATI Nib FSH SS? LE OMA SF pda" PAG

AFFIDAVIT UF SERVICE

 

STATE OF NEW YORK )

COUNTY OF ONEIDA )

Limothy E- Lando Te. , being duly sworn, hereby deposes and says:

That on this 152 day of Decemper _, 20.14, | served the within
Nohce of Mone _ Motion x leave tofile an Amendment Complaiat,
Amendecl Complamtend Copy of Of Orig inal Complaint
upon the individual(s) listed below, by placing true and exact copies of the same in properly

addressed envelopes and depositing the same into the mail receptacle at the Marcy Correctional

Facility to be mailed via the United States Postal Service to said party/parties listed below:

 

 

 

 

 

 

 

Lettta James o Hon. Thomas J. McAvey
Attorney Geneca| (AS. Oistriet Coat
re seauin | fe P.O. Box 126), (OOS. Chaten St.
Albany NY. 1292 Y Suvacuse NY jage|

 

 

 

 

onent

Canady £. dens, fr
ep

Sworn to before me

this _ day of ee

 

Notary Public of State of New York
«

Case 9:18-cv-01472-TJM-TWD Document 89-5 Filed 08/03/21 Page 2 of 2
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 40 of 40

  

JRSUANT PO THE UNAVAILAGILITY OF NOTARY SERVICE

Since notary service is temporarily unavailable to me here at Marcy Correctional
Facility, the place of my incarceration. !, Timathy E. Larvlo a,
declare, verify, and affirms under penalty of perjury that the deciarations in the attached
document(s) are true and correct based on my personal knowledge. Further, | respectfully
request the Court accept this oath nunc pro func. See Raynor y. Raynor, 279 App.Div.
671 (2d Dept. 1951); 28 U.S.C.A. § 1746.

The signing of this/these document(s)

_No ce of Moho, Mohon (or leave ty file an Aminel ment Lo mPa at

NAME OF DOCUMENT

Amended Comelaint , Copy of Onginal Comp lara}

ie NAME OF DOCUMENT

Aff clavit of Service

NAME OF DOCUMENT

Was/Were witnessed by the following three persons who are over 18 years of age:

Jory Smo _15-R-2 2/0 i as _[2HSL?

 

 

 

NAMIE (PRINT) DINH a INATURE DATE
V, 1. thip- |
Adam Voyinas 0080782 GAZ oNs/19
7 NAMIE (PRINT) DINY : AGNATURE DATE

ss - —..
Wepre Irsel/ ane oF hey ee i

AKAME (PRINT) DINE ee TURE DATE
